*655MEMORANDUM **
Petitioner’s motion for an extension of time to file an opposition to the motion for summary disposition is granted. The opposition has been filed.
Respondent’s opposed motion for summary disposition is granted. Petitioner’s due process argument concerning the application of the hardship standard is foreclosed because this court resolved that issue on direct review in petitioner’s prior petition for review, no. 02-73843. See Nunes v. Ashcroft, 375 F.3d 805 (9th Cir. 2004) (rejecting claim in habeas appeal because issue resolved in prior determination in petition for review); United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.